UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-1951


PETER DEMETRIADES; MICHELE DEMETRIADES,

                Plaintiffs - Appellants,

          v.

PAUL DAVID BRYANT, JR.; SHARON K. BRYANT,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    Glen M. Williams, Senior
District Judge. (1:09-cv-00025-gmw-pms)


Submitted:   July 15, 2010                   Decided:   July 23, 2010


Before WILKINSON and    GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peter and Michele Demetriades, Appellants Pro Se. Edward G.
Stout, BRESSLER, CURCIO & STOUT, Bristol, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Peter       and   Michele      Demetriades        appeal      the    district

court’s    order    adopting       the    report      and   recommendation        of     the

magistrate judge granting summary judgment in favor of Appellees

Paul and Sharon Bryant.           For the reasons that follow, we affirm.

            Appellants and Appellees entered into a transaction in

2003 wherein Appellees agreed to convey, and Appellants agreed

to   purchase,      a    parcel     of    land       described      in    the    purchase

agreement    as    “2100      Industrial       Park    Dr.,   Bristol,       Tennessee.”

This address was inaccurate; the actual address of the property

is “2100 Industrial Blvd., Bristol, Tennessee.”                          Several months

later,    Appellants       breached      the     agreement    by     failing      to   make

payments on the purchase, and in January 2005, a Tennessee state

court issued a judgment against them in the amount of their

missed installment payments and for repairs of the premises.

            In     February     2009,     some       four   years    after      losing    in

Tennessee state court, Appellants commenced an action in the

district    court       alleging    that       the    erroneous      address      of     the

property in the purchase agreement constituted fraud on the part

of Appellees under Virginia law.                      They demanded monetary and

injunctive relief.            The magistrate judge recommended granting

summary judgment in favor of Appellees on statute of limitations

grounds,    and    the    district       court    adopted     that       recommendation.

Appellants noted a timely appeal.

                                            2
                 This court reviews grants of summary judgment de novo.

Howard v. Winter, 446 F.3d 559, 565 (4th Cir. 2006).                               Summary

judgment         is     appropriate    when       the   “pleadings,            depositions,

answers      to       interrogatories,      and   admissions        on   file,     together

with the affidavits, if any, show that there is no genuine issue

as to any material fact and the moving party is entitled to

judgment as a matter of law.”               Fed. R. Civ. P. 56(c).

                 A federal court sitting in diversity must apply the

choice of law rules of the forum state.                    CACI Int’l, Inc. v. St.

Paul Fire & Marine Ins. Co., 566 F.3d 150, 155 (4th Cir. 2009).

In Virginia, procedural rules are governed by the law of the

forum state.            Jones v. R.S. Jones & Assocs., Inc., 431 S.E.2d
33,    34    (Va. 1993).         The   two-year     statute     of       limitations      for

fraud       in   Virginia,     found   at    Va.    Code     Ann.    § 8.01-243(A)         is

procedural, and therefore applies in this diversity action. *

                 In    fraud   cases   under      Virginia    law,       the    statute    of

limitations begins to run when the fraud was discovered, or when

it could have reasonably been discovered through due diligence.

Va. Code Ann. § 8.01-249(1).                Thus, while Appellants claim that

they       did   not    discover   the   mistaken       address      until       2007,    the

record reveals that they had ample opportunity to notice the

       *
       We reject the Appellants’ contention that Virginia’s five-
year statute of limitations for breach of contract actions is
applicable to their claim.



                                              3
discrepancy    as   early   as   2003,       when   they   signed   the   purchase

agreement.     Because the street sign and address on the property

itself indicate that the property was located on “Industrial

Blvd.” and not “Industrial Park Dr.,” a person exercising due

diligence could have discovered the discrepancy no later than

upon taking occupancy of the premises.                The record is silent on

exactly when appellants entered the premises, but they did so no

later than September 2004, when they were told to vacate for

failure to make payments under the purchase agreement.                      The two

year statute of limitations therefore began to run no later than

in September 2004, and Appellants did not commence this action

in district court until 2009 — well after the expiration of the

Virginia statute of limitations for fraud cases.

     We have reviewed the record and find no basis for tolling

or suspension of the statute of limitations under Virginia law.

The judgment of the district court is therefore affirmed.                        We

dispense     with   oral    argument     because       the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                          AFFIRMED




                                         4